Citation Nr: 1757895	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-18 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	C. Bennett Gore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army March 1965 to February 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a January 2017 hearing.  A transcript of that hearing is of record. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's COPD is etiologically related to his in-service exposure to contaminants, including asbestos, cleaning solvents, diesel and paint fumes.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for COPD have been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Veteran contends that his in-service experience as a wheel and truck mechanic, and exposure to asbestos, cleaning solvents, paint, motor oil, and diesel fumes resulted in his currently diagnosed COPD.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

At entrance and separation from service, the Veteran's chest and lungs were deemed normal.  Additionally, at separation from service, the Veteran indicated that he did not have any allergies. 

The claims file reflects that the Veteran holds a current diagnosis of COPD as demonstrated by his 2012 private treatment records, which is also corroborated by testimony from the Veteran.  Thus, the question for the Board is whether the Veteran's COPD is etiologically related to an in-service disease or injury, namely his exposure to environmental toxins. 

Evidence of early symptomatic complaints in the record includes the July 2004 notation of head congestion and cough, without the presence of a fever, where the Veteran was assessed with an upper respiratory infection.  This follows multiple diagnosed bouts of upper respiratory infections.  Additionally, in March 2006 the Veteran was documented to have mild congestion but clear lungs on examination.  In February 2007, the Veteran was seen for a follow-up visit on his allergic rhinitis diagnosis.  A month later, in March 2007, he was assessed with an upper respiratory infection, bronchitis, and noted to have a history of allergic rhinitis.  Similarly in September 2007, the Veteran was assessed with allergic rhinitis, with notation of recent bronchitis with some residual bronchospasm.  Again, in April 2008 the Veteran was noted to have an upper respiratory infection with bronchitis. 

Regarding the history of the Veteran's disability, the Veteran's wife testified to her husband's longstanding breathing issues which were originally addressed as an allergy problem post-service.  She indicated that the Veteran was only properly diagnosed recently after many years of taking medication for allergies, causing perpetual sleep disturbances, and lifestyle changes including removing all rugs and carpeting in their home to better his physical condition.  Additionally, the claims file includes buddy statements from C.R. and H.M., friends of the Veteran who have known him for sixty and thirty-seven years, respectively, and testify to the Veteran having breathing, allergy, coughing, and congestion issues since they have known him.  C.R. even recalls a time where he witnessed the Veteran coughing until he passed out momentarily.  The Board finds no basis to impeach the credibility of these lay observations.

Regarding the Veteran's specific contention that his COPD is caused by in-service environmental toxins, the claims file includes medical treatise information submitted by the Veteran, noting that the "occupational exposures to mineral and organic dusts, irritant gases and fumes, and to other industrially produced or used agents have been established as risk factors for COPD...."  These irritants also include diesel exhaust, and environmental tobacco smoke. 

In connection with the claim, the Veteran underwent VA examination in February 2012, where the examiner noted that the Veteran was diagnosed with COPD in 2011, and uses inhalation bronchodilators and inhalation anti-inflammatory medication to treat his condition.  The examiner further determined that the Veteran's occupation while in service was negative for asbestos exposure, noting that while brake linings are noted to have asbestos, and he is a lifelong non-smoker, there was no evidence of pleural plaques on the chest X-ray to suggest asbestos exposure.  The Board notes that the examiner did not consider whether the Veteran's COPD was the result of other occupational exposures in-service such as diesel or paint fumes. 

The Veteran sought private treatment in July 2017, which the physician resolved the medical question in favor of the Veteran, noting the juxtaposition of his medical history being a lifelong non-smoker, against his in-service exposure as a mechanic to diesel smoke, spray paint fumes, cleaning solvents, dust and other toxic fumes, more likely than not resulted in his currently diagnosed COPD.  The physician indicated that he reviewed the Veteran's claims file, and relevant medical treatises, as well as regarded the Veteran's contentions in rendering his opinion. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  In accordance with the benefit of the doubt standard, the Board places more probative weight on the private medical opinion as it encompassed all contentions made by the Veteran, particularly his assertion that his COPD could also be the result of in-service toxins besides asbestos exposure.  As there is a balance of positive and negative evidence, particularly medical opinions, the benefit of the doubt is granted to the Veteran.  Id. 

Accordingly, the Board finds that competent, credible, and probative evidence establishes that the Veteran's diagnosed COPD is etiologically related to active service, specifically diesel smoke, spray paint fumes, cleaning solvents, dust, and other toxic fumes.  As such, entitlement to service connection for COPD is granted.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

ORDER


Entitlement to service connection for COPD is granted. 


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


